37 F.3d 1509NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Anthony Ray HOLLOWAY, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  Frank Gunter, Gunther (sic);Thomas Cooper;  Rex Khol;  Pamela Yeo;  Richard Roberts;Jill Nielson;  Robert Reed;  Robert Buxman;  Bob Furlong;Endre Samu;  Mark Gaylord;  Bob Kahanic, Defendants-Appellees.
No. 94-1107.
United States Court of Appeals, Tenth Circuit.
Oct. 11, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
This is a pro se civil rights claim brought pursuant to 42 U.S.C.1983.2


2
Plaintiff-Appellant Anthony Ray Holloway ("Holloway") is an inmate at the Limon Correctional Facility in Limon, Colorado.  He alleges that the Colorado Department of Corrections officials deprived him of due process and equal protection rights protected under the Fourteenth Amendment.


3
After reviewing the complaint, the magistrate recommended that it be dismissed for failure to state a claim.  The district court, following a de novo review, concluded that the magistrate's recommendation was correct.  Therefore, the plaintiff's complaint was dismissed.


4
On appeal, appellant objects to the recommendations of the magistrate and the order of dismissal entered by the district court.  Appellant further argues that the district court failed to address an objection he had filed to the magistrate's recommendation objecting to the fact that he had been recommended to attend Sexual Offender Therapy even though the hearing which found that he had engaged in wrongful sexual conduct had been expunged because of due process violations.


5
We have reviewed the record, and conclude that the appellant failed to raise in his initial complaint the claim that he had improperly been recommended to attend Sexual Offender Therapy.  Thus, it was not error for the magistrate and the district court to fail to address that claim.  The magistrate's recommendations adequately analyzed the complaint as filed, and the recommendation of dismissal was appropriate.  The district court's order dismissing the complaint for the reasons given by the magistrate in his recommendation is not in error.


6
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  Therefore, the case is ordered submitted without oral argument